Citation Nr: 1508969	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and J.F.



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1994 to April 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Seattle, Washington Department of Veterans Affairs Regional Office (RO).  In September 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  

These matters were previously before the Board in April 2014, when they were remanded for further development.


REMAND

In a September 2014 statement, the Veteran, through the authorized representative, requested a hearing before a Decision Review Officer (DRO).  The Board notes that determining the appropriateness of DRO hearings and scheduling those hearings is not the purview of the Board and therefore that matter must be remanded to the AOJ for the request for a DRO hearing to be properly considered.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action on the Veteran's September 2014 request for a DRO hearing.  

2.  Then, readjudicate the claims, to include consideration of 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

